 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPresbyterian Homes Inc. d/b/a Forest Park NursingHome and District 1199P, National Union ofHospital and Health Care Employees, RWDSU,AFL-CIO. Case 4-CA-8841March 24, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOUpon a charge filed on August 8, 1977, by District1199P, National Union of Hospital and Health CareEmployees, RWDSU, AFL-CIO, herein called theUnion, and duly served on Presbyterian Homes Inc.d/b/a Forest Park Nursing Home, herein called theRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 4, issued a complaint and notice of hearingon September 29, 1977, against Respondent, allegingthat Respondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, andnotice of hearing before an Administrative LawJudge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on June 27, 1977,following a Board election in Case 4-RC-12245 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate; I and that, commenc-ing on or about June 28, 1977, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On October 7, 1977, Respondent filed its answer andnew matter in response to the complaint admitting inpart, and denying in part, the allegations of thecomplaint. Respondent admitted that it has refusedto bargain collectively with the Union since June 28,1977. Respondent denied the allegation of the com-plaint that a majority of its employees in the unitfound appropriate selected the Union as their repre-sentative for purposes of collective bargaining withRespondent in the secret-ballot election held onSeptember 15, 1976. Respondent further denied theI Official notice is taken of the record in the representation proceeding,Case 4-RC-12245, as the term "record" is defined in Secs. 102.63 and102.69(0) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va., 1967);Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA, as amended.235 NLRB No. 55conclusory 8(a)(5) and (1) allegations of the com-plaint and asserted that the Decision and Certifica-tion of Representative in Case 4-RC-12245 wasimproperly issued because of objectionable conducton the part of the Union which affected the electionresults. Respondent also avers that the Certificationof Representative in Case 4-RC-12245 was improp-erly issued because on May 10, 1977, a petition wasfiled with the Board signed by a majority ofemployees in the appropriate unit stating that saidemployees "would like to vote the Union out ofForest Park Nursing Home as of May 10, 1977."On November 23, 1977, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on December 14,1977, the Board issued an Order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a response to Notice To Show Causeand a memorandum of law in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and its response tothe Notice To Show Cause, Respondent attacks theUnion's certification on the basis of preelectionconduct by the Union which Respondent allegesimproperly influenced the results of the election.The record reveals that the petition in Case 4-RC-12245 was filed by the Union on July 14, 1976. OnAugust 18, 1976, the Regional Director approved aStipulation for Certification Upon Consent Election,and the election was held on September 15, 1976.Respondent filed timely objections to the election onSeptember 22, 1976.2 The Regional Director issuedhis Report and Recommendation on Objections onNovember 9, 1976, in which he recommended thatRespondent's Objection 2 be overruled and that ahearing be held to resolve the factual issues presentedby Respondent's Objection I. Thereafter, Respon-dent filed timely exceptions to the report, assertingthat there were substantial and material issues of factand law requiring a hearing in connection with its2 In substance the objections alleged that the Union destroyed thelaboratory conditions by (I) the conduct of its observer who engaged invarious acts of prohibited electioneering as the balloting was taking place,and (2) engaging in misrepresentations or similar campaign trickery whichinvolved a substantial departure from the truth at a time which preventedRespondent from making an effective reply.408 FOREST PARK NURSING HOMEObjection 2. On January 25, 1977, the Board issued aDecision and Order, directing hearing adopting theRegional Director's findings, conclusions, and rec-ommendations. Following a hearing, a hearing offi-cer's report on Objections issued on May 2, 1977.The Hearing Officer recommended that Respon-dent's Objection I be overruled in its entirety andthat a certification of representative issue. On June27, 1977, the Board issued a Decision and Certifica-tion of Representative in Case 4-RC-12245 in whichit adopted the findings and recommendations of theHearing Officer, overruled the objections in theirentirety, and certified the Union as the collective-bargaining representative of the employees in theappropriate unit. In so doing, the Board necessarilyfound that there were no substantial and materialissues warranting a hearing.In its reply to the Motion for Summary Judgment,Respondent, in addition to pressing its contentionthat the Union's conduct improperly affected theelection results, also asserts that an issue of materialfact has been raised as to whether the presumption ofthe Union's continued majority status has beenrebutted. In this connection Respondent relies on apetition filed with the Board on or about May 10,1977, and allegedly signed by a majority of employ-ees in the unit in which the election was conducted.Said petition recites that the employees no longerwish to be represented by the Union for purposes ofcollective bargaining.We find no merit in Respondent's contention thatit has no obligation to bargain with the Unionbecause a majority of the unit employees allegedlysigned a petition indicating dissatisfaction with theUnion prior to the issuance of the Certification ofRepresentative. It is well settled that absent "unusualcircumstances" an employer is required to honor acertification for a period of 1 year. See Mar-JacPoultry Company, Inc., 136 NLRB 785 (1962). It isequally well settled that "unusual circumstances" insuch instances do not include employee disenchant-ment with the certified representative. See CockerSaw Company, Inc., 186 NLRB 893 (1970); E. B.Moritz Foundry, 220 NLRB 1247 (1975), and casescited therein at 1249. Accordingly, we conclude thatthe employee petition relied on by Respondentneither relieved it of the obligation to bargain, uponrequest, with the Union nor raised any material issueas to the Union's continued majority status. SeeAffordable Inns., d/b/a Regal 8 Inn, 222 NLRB 1258(1976). Furthermore. we find it of no moment that3 Sec in this connection, DIT-MCO, Inc.. 171 NLRB 1458 (1968).4 See Kay Manufacturing Corporation, 121 NLRB 1077, 1079 (1958);Westinghouse Electric Corporation, Sturtevant Division, 118 NLRB 1625(1957).5 However, Respondent denied the complaint's conclusory allegation ofcommerce.the employee petition was filed at a time when theBoard had not yet issued its Decision and Certifica-tion of Representative because it was in the processof disposing of Respondent's objections to theelection. Thus, it is settled that a labor organizationenjoys the presumption of majority status whileobjections to an election in which it has been selectedby a majority of unit employees are being resolvedby the Board.3And an alleged repudiation byemployees of a successful union shortly after theelection has long been held insufficient to warrantdisturbing the election results.4We also find that Respondent has not raised afactual issue with respect to the Board's assertion ofjurisdiction over Respondent's operations. Respon-dent concedes that it entered into a Stipulation forCertification Upon Consent Election in connectionwith Case 4-RC-12245, wherein it stipulated, interalia, that in the prior 12-month period its grossrevenues were in excess of $500,000 and its purchasesdirectly from points outside the Commonwealth ofPennsylvania were in excess of $50,000. Further-more, in its answer to the complaint and notice ofhearing in Case 4-CA-8841 Respondent admitted,inter alia, paragraph 2(b) of the complaint whichalleged that Respondent's gross revenues were inexcess of $250,000 during the past year and thatduring the same period Respondent purchased goodsvalued in excess of $50,000 directly from pointsoutside the Commonwealth of Pennsylvania.5In its reply to the Motion for Summary Judgment,Respondent now contends that if a hearing isordered it is prepared to prove that it entered into thestipulation in Case 4-RC-12245 "on the spur of themoment" and that "virtually all, if not all" Respon-dent's purchases come from suppliers within theCommonwealth of Pennsylvania. Respondent alsomaintains that it lacks any knowledge as to wheresuch suppliers in turn purchase materials and sup-plies.Although a question as to the Board's statutoryjurisdiction may be raised at any time, where a partycontests the Board's assertion of jurisdiction underone of its discretionary standards the issue must betimely raised.6In the instant case Respondent notonly stipulated to facts sufficient to establish jurisdic-tion under the Board's statutory and discretionarycommerce standards for nursing homes in the repre-sentation case,7but admitted such facts in its answerto the allegation of the unfair labor practice com-plaint. It is settled that a respondent is not entitled to6 Hospice oaAlverne, 195 NLRB 313 (1972); Jack Williams, D.D.S. d/b/aEmpire Dental Co.. 211 NLRB 860 (1974), enfd. 538 F.2d 337 (C.A. 9, 1976).7 See University Nursing Home, Inc., 168 NLRB 263 (1967); Faye NursingHome. Inc., d/b/a Green Oak Manor, 215 NLRB 658 (1974).409 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrelitigate in a proceeding alleging a violation ofSection 8(a)(5) issues that were or could have beenlitigated in a prior representation proceeding, absentnewly discovered or previously unavailable evidenceor special circumstances.8It is also settled that inresponse to a Motion for Summary Judgment anadverse party may not rest upon denials in itspleadings but must present specific facts whichdemonstrate that there are material facts at issuewhich require a hearing.9In connection with the jurisdictional issue which itnow seeks to raise, Respondent fails to present anyspecific facts that demonstrate that there are materialfacts at issue which must be resolved by a hearing.Nor does Respondent proffer newly discovered orpreviously unavailable evidence or special circum-stances which would require the Board to reexaminethe decision reached in the representation proceed-ing.10Accordingly, we grant the Motion for Summa-ry Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1. THE BUSINESS OF THE RESPONDENTRespondent is a nonprofit corporation organizedunder the laws of the Commonwealth of Pennsylva-nia and engaged in the operation of a nursing home.During the past 12 months, a representative period,Respondent's gross revenues were in excess of$250,000; during the same period Respondent pur-chased goods valued in excess of $50,000 directlyfrom points outside the Commonwealth of Pennsyl-vania.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDDistrict 1199P, National Union of Hospital andHealth Care Employees, RWDSU, AFL-CIO, is alabor organization within the meaning of Section 2(5)of the Act.I See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulation of the Board, Secs. 102.67(f) and 102.69(c).9 See Western Electric Company, Hawthorne Works, 198 NLRB 623(1972).t0 Respondent's vague contention that "virtually all" of its purchases ofmaterials and supplies come from suppliers located within Pennsylvania andII1. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:Included: All full-time and regular part-timeemployees in the maintenance, dietary, cleaningand laundry departments, as aides, orderlies,social workers and security aides, employed bythe Employer [Presbyterian Homes Inc., d/b/aForest Park Nursing Home] at its facility inCarlisle.Excluded: All other employees, including regis-tered nurses and other professional employees,licensed practical nurses, office clericals, confi-dential employees, all temporary full-time andtemporary part-time employees, guards supervi-sors and others as defined in the Act.2. The certificationOn September 15, 1976, a majority of the employ-ees of Respondent in said unit, in a secret ballotelection conducted under the supervision of theRegional Director for Region 4 designated the Unionas their representative for the purpose of collectivebargaining with the Respondent. The Union wascertified as the collective-bargaining representativeof the employees in said unit on June 27, 1977, andthe Union continues to be such exclusive representa-tive within the meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about June 28, 1977, and at alltimes thereafter, the Union has requested the Re-spondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about June 28, 1977, and continuingat all times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.its asserted lack of knowledge as to where such suppliers in turn purchasesuch materials and supplies fall far short of the standard of "newlydiscovered or previously unavailable evidence or special circumstances"that would warrant reexamination of the prior decision. See, generally,Anchortank, Inc., 233 NLRB No. 52 (1977), and cases cited therein at fn. 1.410 FOREST PARK NURSING HOMEAccordingly, we find that the Respondent has,since June 28, 1977, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(I) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section 1, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964); Burnett Construction Company, 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Presbyterian Homes Inc. d/b/a Forest ParkNursing Home is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. District 1199P, National Union of Hospitaland Health Care Employees, RWDSU, AFL-CIO, isa labor organization within the meaning of Section2(5) of the Act.3. All full-time and regular part-time employeesin the maintenance, dietary, cleaning, and laundrydepartment, as aides, orderlies, social workers, andsecurity aides employed by the Employer at itsfacility in Carlisle, Pa.; but excluding all otheremployees, including registered nurses and otherprofessional employees, licensed practical nurses,office clericals, confidential employees, all temporaryfull-time and temporary part-time employees, guards,supervisors and others as defined in the Act consti-tute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4. Since September 15, 1976, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about June 28, 1977, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Presbyterian Homes Inc. d/b/a Forest Park NursingHome, Carlisle, Pennsylvania, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with District 1199P, na-tional Union of Hospital and Health Care Employ-ees, RWDSU, AFL-CIO, as the exclusive bargainingrepresentative of its employees in the followingappropriate unit:All full-time and regular part-time employees inthe maintenance, dietary, cleaning, and laundrydepartment, as aides, orderlies, social workersand security aides employed by the Employer atits facility in Carlisle, Pa.; but excluding all other411 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees, including registered nurses and otherprofessional employees, licensed practical nurses,office clericals, confidential employees, all tempo-rary full-time and temporary part-time employ-ees, guards, supervisors and others as defined inthe Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Carlisle, Pennsylvania, facility copiesof the attached notice marked "Appendix.""' Copiesof said notice, on forms provided by the RegionalDirector for Region 4 after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director for Region 4, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.1i In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with District1199P, National Union of Hospital and HealthCare Employees, RWDSU, AFL-CIO, as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All full-time and regular part-time employ-ees in the maintenance, dietary, cleaning,and laundry department, as aides, orderlies,social workers and security aides employedby the Employer at its facility in Carlisle,Pa.; but excluding all other employees,including registered nurses and other profes-sional employees, licensed practical nurses,office clericals, confidential employees, alltemporary full-time and temporary part-timeemployees, guards, supervisors and others asdefined in the Act.PRESBYTERIAN HOMESINC. D/B/A FORESTPARK NURSING HOME412